DETAILED ACTION
Status of Application
1.	The claims 1-25 are pending in the examination prosecution. Claims 17-25 are withdrawn from consideration as non-elected, and claims 1-16 are elected and examined on merits herein. 
Election/Restrictions
2.	Applicant's election with traverse of group I, claims 1-16 in the reply filed on 04/23/2021 is acknowledged. The traversal is on the grounds that there is no evidence of record that the instantly claimed product could be produced by a method other than that of the instant process claims, and also because examining both inventions simultaneously would not constitute a search and examination burden. This is not found persuasive because, while applicant may feel that there is insufficient evidence showing that their claimed product could be made by a different method, the options presented in the previous Office Action constitute a sufficient showing to necessitate a requirement for restriction. It is clear that multiple methods can be employed in producing porous ceramics. The requirements of MPEP 806.05(f) do not necessitate a presentation by the examiner of experimental results from each hypothetical method of making the same material; such a showing would be impractical and not possible, and to require such a showing as the only type of acceptable evidence for restriction is unreasonable. When considering whether product and process inventions are distinct, it is instead necessary to consider what types of products are actually covered by the claims, and how these products could be produced. It is through this type of consideration that it can be determined if the process claims are necessarily linked to said product claims. In the instant case, they are not, because there are several methods that could be used to produce the porous ceramic other than the method of claims 17-25. This is clearly the type of showing required by MPEP 806.05(f), and thus the requirements thereof have been met. 
	Applicant’s further contention that examination of both inventions simultaneously would not impose a serious burden is not found to be persuasive because, as discussed in the previous Office Action, such an examination would necessitate a search in differing places in the classification and prior art, and of disparate limitation types and teachings. 
The requirement is still deemed proper and is therefore made FINAL.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has not been received for this application.  

Information Disclosure Statement (IDS)
5.	The information disclosure statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim is drawn to clustering properties of the air bubble component of the claimed sintered body, as observed after projection. However, the degree of overlap and the resultant cluster size is dependent on factors pertaining to the manner of projection, such as projection and observation angles, and distance between the sample and projected image. As such, the claim language does not unambiguously define how measurement must be done to determine if a material’s air bubble clustering characteristics fall within the metes and bounds of the claim. Claim 6 is therefore indefinite under USC 112. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuyoshi (JP 2008195581 A). 
	Regarding claim 1, Tsuyoshi teaches a translucent alumina sintered body comprising pores having a diameter of 0.05-2 µm and 5-20 µm. The sintered body thus contains air bubbles having a size that can fall within the range of 1-5 µm. The porosity is 0.1% or less. This value overlaps and thus renders obvious the corresponding range of the instant claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. As the pore size (1-5 µm) and closed porosity (0.01-1.05%) values of the instant claim are each overlapped and rendered obvious by the Tsuyoshi teachings, the Tsuyoshi sintered ceramic would necessarily comprise pores in said pore size range in a concentration also overlapping the corresponding ranges of the instant claim 1. An equivalent pore size and also equivalent resultant total closed porosity would necessarily mean that the concentration of said pores per unit volume is also equivalent. Thus the number of bubbles in the Tsuyoshi sintered ceramic is between 10 and 4,000 per mm3. 
	The equivalently structured light-transmitting (translucent) ceramic body taught by Tsuyoshi necessarily has equivalent optical properties to that of the instant claims, as said properties necessarily arise from ceramic structure. Thus the Tsuyoshi ceramic material has a 500-900 nm light transmission of at least 70% through a 1.90 mm thickness, and a comb width clarity of 60% or more under the test conditions of claim 1. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Each limitation of said claim is thus met by the teachings of Tsuyoshi, and the claim is obvious and not patentably distinct over the prior art of record. 
Regarding claim 2, Tsuyoshi teaches a translucent alumina sintered body comprising pores having a diameter of 0.05-2 µm and 5-20 µm. The sintered body thus contains air bubbles having a size that can fall within the range of 1-5 µm. The porosity is 0.1% or less. This value overlaps and thus renders obvious the corresponding range of the instant claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. As the pore size (1-5 µm) and closed porosity (0.01-1.05%) values of the instant claim are each overlapped and rendered obvious by the Tsuyoshi teachings, the Tsuyoshi sintered ceramic would necessarily comprise pores in said pore size range in a concentration also overlapping the corresponding ranges of the instant claim 2. An equivalent pore size and also equivalent resultant total closed porosity would necessarily mean that the concentration of said pores per unit volume is also equivalent. Thus the number of bubbles in the Tsuyoshi sintered ceramic is between 10 and 4,000 per mm3. 
	The equivalently structured light-transmitting (translucent) ceramic body taught by Tsuyoshi necessarily has equivalent optical properties to that of the instant claims, as said properties necessarily arise from ceramic structure. Thus the Tsuyoshi ceramic material has a 500-900 nm light transmission of at least 74% through a 0.80 mm thickness, and a comb width clarity of 75% or more under the test conditions of claim 2. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Each limitation of said claim is thus met by the teachings of Tsuyoshi, and the claim is obvious and not patentably distinct over the prior art of record. 
Regarding claim 3, Tsuyoshi teaches a translucent alumina sintered body comprising pores having a diameter of 0.05-2 µm and 5-20 µm. The sintered body thus contains air bubbles having a size that can fall within the range of 1-5 µm. The porosity is 0.1% or less. This value overlaps and thus renders obvious the corresponding range of the instant claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. As the pore size (1-5 µm) and closed porosity (0.01-1.05%) values of the instant claim are each overlapped and rendered obvious by the Tsuyoshi teachings, the Tsuyoshi sintered ceramic would necessarily comprise pores in said pore size range in a concentration also overlapping the corresponding ranges of the instant claim 3. An equivalent pore size and also equivalent resultant total closed porosity would necessarily mean that the concentration of said pores per unit volume is also equivalent. Thus the number of bubbles in the Tsuyoshi sintered ceramic is between 10 and 4,000 per mm3. 
	The equivalently structured light-transmitting (translucent) ceramic body taught by Tsuyoshi necessarily has equivalent optical properties to that of the instant claims, as said properties necessarily arise from ceramic structure. Thus the Tsuyoshi ceramic material has a 500-900 nm light transmission of at least 78% through a 0.40 mm thickness, and a comb width clarity of 80% or more under the test conditions of claim 3. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Each limitation of said claim is thus met by the teachings of Tsuyoshi, and the claim is obvious and not patentably distinct over the prior art of record. 
	Regarding claim 4, as discussed above, the equivalently structured Tsuyoshi light-transmitting ceramic necessarily also has equivalent structurally-dependent optical properties. As such, the Tsuyoshi material has an equivalent haze that would be 7% or less in a spectrum of 500-900 nm. 
	Regarding claim 5, as discussed above, the equivalently structured Tsuyoshi light-transmitting ceramic necessarily also has equivalent structurally-dependent optical properties. As such, the Tsuyoshi material has an equivalent reflectance that would be 14.5% or less in a spectrum of 500-900 nm. 
	Regarding claim 7, the Tsuyoshi ceramic sintered body comprises Al2O3 in an amount of greater than 66 mol%. 
Allowable Subject Matter
11.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a light-transmitting ceramic body meeting each limitation of instant claim 1, and wherein the air bubbles present in the 200 μm layer of instant claim 6 have the cluster characteristics and diameter of said claim.
12.	Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a light-transmitting ceramic body meeting each limitation of instant claim 7 and also meeting the further compositional limitations of instant claims 8-14. The prior art additionally does not teach or suggest a light-transmitting ceramic body meeting each limitation of instant claim 1, and wherein the crystal grains thereof have an average size of 60-250 μm. Finally, the prior art does not teach or suggest a light-transmitting ceramic body meeting each limitation of instant claim 1, and wherein said ceramic body has a cubic crystal structure. 
Conclusion
13.	Claims 1-7 are rejected. Claims 8-16 are objected to. 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW28 June 2021